DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
On April 2, 2010, Plaintiff filed a Complaint challenging the assessment of property, identified as Account R502640. A case management conference was held in this matter on May 13, 2010, during which the parties agreed to a schedule of dates to submit information to the court. As agreed upon by the parties, Defendant's representative, Leslie Cech, filed a tax impact calculation for the subject property on May 20, 2010.
Plaintiff was to settle the appeal, withdraw, or request a trial be set by June 15, 2010. Plaintiff did not contact the court and, on June 25, 2010, the court sent the parties a Journal Entry warning Plaintiff that his case would be dismissed if he did not respond to the court within 14 days from the date of the Journal Entry.
As of this date, the court has received no further communication from Plaintiff. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon July 26, 2010. The court filed and entered this Decisionon July 26, 2010.